Citation Nr: 1539650	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-26 162	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 22, 2009 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to June 1953.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO), which granted TDIU, effective October 22, 2009.  The Veteran timely appealed the effective date of the grant of TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The veteran's claim for TDIU was received by VA on October 22, 2009.   

2.  Medical evidence of unemployability dated on April 12 and 13, 2010 has been added to the record.

3.  A September 2010 rating decision granted TDIU effective October 22. 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to October 22, 2009 for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to TDIU.  TDIU was subsequently granted by rating decision in September 2010.  

Although the Veteran was not notified of the requirements to establish entitlement to an earlier effective date until the August 2013 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for an earlier effective date following the initial grant of TDIU, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the earlier effective date claim.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, a current VA examination report is not relevant in an earlier effective date case.

The Board concludes that all available evidence that is pertinent to the claim has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  


Analysis of the Claim

The Veteran has contended that an effective date prior to October 22, 2009 is warranted for the grant of TDIU because there is evidence of unemployability beginning in the 1960's.  

A November 1953 rating decision granted entitlement to service connection for duodenal ulcer, chronic, with duodenitis and assigned a 20 percent rating effective June 5, 1953.  An April 1959 rating decision granted a 50 percent rating for psychophysiological gastrointestinal reaction with duodenal ulcer beginning September 22, 1958.  A December 1963 rating decision reduced the 50 percent rating to 20 percent, effective March 1, 1964.  A March 1965 rating decision granted a rating of 40 percent for the disability effective April 29, 1964; and a February 1966 rating decision granted a rating of 60 percent effective March 18, 1965.  The rating was reduced to 50 percent, effective August 1, 1972, by rating decision in May 1972, which described the disability as psychophysiological gastrointestinal reaction with duodenal ulcer, anxiety and post-operative subtotal gastric resection (hereinafter gastrointestinal disability).  In October 1972, the Board restored the 60 percent rating effective August 1, 1972.

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2014).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2014). 

A Notice of Disagreement is a written communication from either the Veteran or, if applicable, his representative, expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) and a desire to contest the result.  38 C.F.R. § 20.201 (2014). 

A claimant, or his or her representative, must file a Notice of Disagreement with a determination by the AOJ within one year from the date that the AOJ mails the notice of the determination to him or her.  Otherwise, the decision will become final and binding on the Veteran.  The date of mailing the letter of notification of the determination in question will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.302 (2014).

Total disability ratings for compensation may be assigned where the schedular rating for the service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disability is sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19 (2013). 

The Board notes that, based on the above grant of a rating of 60 percent for gastrointestinal disability beginning in March 1965, the Veteran met the schedular criteria for unemployability under 38 C.F.R. § 4.16(a) (2014) beginning in March 1965.  

Based on the above VA regulations, the Board must now determine the date of claim for TDIU and the date entitlement to TDIU arose, meaning the initial date that there is evidence of unemployability.  

In October 1972, the Board restored entitlement to a rating of 60 percent for gastrointestinal disability and denied entitlement to TDIU.  That decision is final.  38 U.S.C. § 4004(b) (1970), 38 C.F.R. § 19.104 (1972); currently 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 30.1100 (2015).  The Veteran next filed a claim for an increased rating and for TDIU in November 1982, and VA send the Veteran a letter in May 1983 denying entitlement to an rating in excess of 60 percent for gastrointestinal disability and denying entitlement to TDIU.  That decision was not appealed and no new and material evidence was submitted within the appeal period and , therefore, it is final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§§ 3.104, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  The next correspondence received by VA from the Veteran in which he refers to a claim for an increased rating or for TDIU was received on October 22, 2009.  VA psychiatric and gastrointestinal evaluations were subsequently conducted on April 12 and 13, 2010.  Based on the results of these evaluations, a September 2010 rating decision granted entitlement to TDIU effective October 22, 2009.

The current effective date for TDIU of October 22, 2009, the date of claim, is the earliest possible effective date that could have been assigned.  The date of entitlement cannot be earlier than October 22, 2009 because the Veteran did not timely appeal the May 1983 denial of TDIU and his subsequent claim for an increased rating or TDIU was not received by VA until October 22, 2009.

Consequently, the Board finds that an effective date for TDIU prior to October 22, 2009 is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to October 22, 2009 for TDIU is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


